Sanchez v Bet Eli Co. Del. LLC (2019 NY Slip Op 08275)





Sanchez v Bet Eli Co. Del. LLC


2019 NY Slip Op 08275


Decided on November 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2019

Gische, J.P., Webber, Kern, Moulton, JJ.


10343 155420/14

[*1] Alberto Sanchez, Plaintiff-Respondent,
vThe Bet Eli Company Delaware LLC, et al., Defendants-Appellants.


Vigorito, Barker, Patterson, Nichols & Porter, LLP, Garden City (Adonaid C. Medina of counsel), for The Bet Eli Company Delaware LLC and Newmark & Company Real Estate, Inc., appellants.
Milber Makris Plousadis & Seiden, LLP, Woodbury (Lorin A. Donnelly of counsel), for Artisan Construction Partners LLC, appellant.
William Schwitzer & Associates, P.C., New York (D. Allen Zachary of counsel), for respondent.

Order, Supreme Court, New York County (Robert David Kalish, J.), entered on or about January 18, 2019, which granted plaintiff's motion for partial summary judgment on the issue of liability on his Labor Law § 240(1) cause of action, unanimously affirmed, without costs.
Partial summary judgment was properly granted in this action where plaintiff was injured when he fell from a scaffold. There is no dispute that the scaffold plaintiff was supplied with and directed to use lacked railings, and that he was not provided with any other safety devices (see Celaj v Cornell, 144 AD3d 590 [1st Dept 2016]; Vergara v SS 133 W. 21, LLC, 21 AD3d 279 [1st Dept 2005]). Plaintiff was not required to show that the scaffold was defective (see Ross v 1510 Assoc. LLC, 106 AD3d 471 [1st Dept 2013]; see also Kash v McCann Real Equities Devs., 279 AD2d 432 [1st Dept 2001]). In opposition, defendants failed to raise a triable issue of fact.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 14, 2019
CLERK